Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 03/08/2022 in which the claims 1-6, 10-13, 15-20 are pending.
Specification
Amendment to the title of the invention filed 03/08/2022 is accepted.

Claim Rejections - 35 USC § 101
4. 	Amendment to claim 20 filed 03/08/2022 overcomes the claim rejection under  35 U.S.C. § 101
Claim Interpretation
5. 	Claim limitations in this application that use the word “means” (or “step”) are still being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph  for the reasons below, hence the Claim Interpretation under 35 U.S.C. 112(f) is proper.
The following is a quotation of 35 U.S.C. 112(f)
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   Such claim limitations are: a detecting unit in claims 1-9, a controlling unit in claim 1, indicator in claim 4-6, first transmitting unit in claims 10-14, second transmitting in claims 15-18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure are found in para [0024] for detecting unit, Fig. 3 & Para [0054] - [0056] teaches controlling unit. Para [0025] for indicator, Fig. 3 & para [0060] for first and second transmitting unit.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
8. 	Applicant’s arguments, see pages 7-11, filed 03/08/2022, with respect to the rejections of claims  have been fully considered,  however the amended claims are moot in view of new grounds of rejection by relying on the teachings of Kwak et al. (US 2007/0216764 A1).

Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12. 		Claims 1 -3, 10-12, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2007/0216764 A1) in view of Fitzgibbon et al. (US 2016/0093180 A1) (IDS provided 11/09/2021).

 	 Regarding claim 1, Kwak discloses a security system (Fig 3 & Para[0054] teaches of  intelligent access authentication system) comprising: an electric lock as an external security apparatus (fig. 3 & para[0054] - [0055] teaches door lock 500), including: an authentication unit configured to authenticate a person who locks or unlocks the electric lock (para[0061] – [0062]& Fig. 3 teaches door lock 500 includes a lock controller 520 and an authentication sensor 540 and  The lock controller 520 determines whether to release the lock (e.g., unlock the lock) on the basis of the authentication result received from the authentication sensor 540), wherein the electric lock is configured to emit sound or light indicating an authentication result by the authentication unit (para[0069] teaches the door lock release attempt information can be a short message of text and/or voice and may contain an alarm sound); and an apparatus cooperating with the electric lock and including: a surveillance camera (fig. 3 & Para[0057], [0059] & Claims 7 teaches of  door phone comprises: a camera for capturing an image of the visitor installed at desired location so as to monitor the outside of the door and transmit the image information).
 	Kwak does not explicitly disclose  a detecting unit configured to detect a state change of the sound or the light emitted from the electric lock to external environment; and a controlling unit configured to, in response to the detecting unit detecting the state change, cause the surveillance camera to capture images or apply a tag on image data being captured by the surveillance camera. However Fitzgibbon discloses a detecting unit configured to detect a state change of the sound or the light emitted from the security system  to external environment (Figs. 1, 8 & Para[0026]–[0028], [0043], [0075] teaches of the light status detector selects when an operator light is turned on in the security system 100); and a controlling unit configured to, in response to the detecting unit detecting the state change, cause the surveillance camera to capture images or apply a tag on image data being captured by the surveillance camera (Figs. 1, 8 & Abstract & Para[0043], [0060], [0077] teaches when the light status detector communicates that the operator light is on the camera is operated to capture images).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of access authentication data for each access approval level, communicating with the visitor, and controlling a door lock of Kwak with the method of operating the camera to capture security data in response to light status detector determining that operator light is turned on of Fitzgibbon in order to provide a system in which the security event is detected by detecting the motion with the motion detector and enabled to transmit security signal to the communication module of the security system.

 	Regarding claim 2, Fitzgibbon further discloses the  security system , wherein the detecting unit is configured to detect that a preset sound or light is emitted (Abstract & Para [0043], [0077] & Fig. 8 teaches of the  light status detector that determines the status of an operator light associated with a movable barrier operator. When the operator light turns on, the light status detector sends a signal to the communication module).  Motivation to combine as indicated in claim 1.

 	Regarding claim 3, Fitzgibbon further discloses the  security system , wherein the detecting unit is configured to detect that a preset sound or light is no longer emitted (Para [0043] & [0075] & Figs. 1, 8 teaches of the light status detector 150 can detect regarding the status of the operator light 50 (i.e. whether the operator light is on or off, & para[0092]). Motivation to combine as indicated in claim 1.

 	Regarding claim 10, Fitzgibbon further discloses security system, wherein the apparatus further includes a first transmitting unit configured to transmit image data captured by the surveillance camera to a file server accessible by another device. (Para [0030] – [0031], [0035], [0038] – [0040] & Fig. 1 teaches the camera 200 may be equipped with communication capabilities (e.g., Bluetooth or Wi-Fi functionality) for transmitting captured images wirelessly to another component or device).  Motivation to combine as indicated in claim 1.

 	Regarding claim 11, Fitzgibbon further discloses the security system, wherein the apparatus further includes a first transmitting unit configured to transmit image data captured by the surveillance camera to a file server accessible by another device. (Para [0030] – [0031], [0035], [0038] – [0040] & Fig. 1 teaches The camera 200 may be equipped with communication capabilities (e.g., Bluetooth or Wi-Fi functionality) for transmitting captured images wirelessly to another component or device).  Motivation to combine as indicated in claim 1.

 	Regarding claim 12, Fitzgibbon further discloses the security system, wherein the apparatus further includes a first transmitting unit configured to transmit image data captured by the surveillance camera to a file server accessible by another device. (Para [0030] – [0031], [0035], [0038] – [0040] & Fig. 1 teaches The camera 200 may be equipped with communication capabilities (e.g., Bluetooth or Wi-Fi functionality) for transmitting captured images wirelessly to another component or device).  Motivation to combine as indicated in claim 1.

	Regarding claim 15, Fitzgibbon further discloses security system, wherein the apparatus further includes a second transmitting unit configured to, in response to the detecting unit detecting the state change, transmit image data captured by the surveillance camera or location information of the image data to a transmission destination corresponding to the external security apparatus. (Para[0040]- [0043] & Fig. 1 teaches of based on the status of the operator light 50 (e.g., the operator light is determined to have been turned on), the security system 100 initiates a control to operate the camera 200 to capture security data.  The wireless transceiver 140 can then transmit the captured security data to a remote device, such as a mobile device 320 or a computer.  For instance, when the system 100 detects that the operator light 50 has turned on, the system 100 responsively operates the camera to obtain security data, and the system 100 transmits the obtained data to a remote device, such as a user's smart phone). Motivation to combine as indicated in claim 1.

 	Regarding claim 16, Fitzgibbon further discloses security system, wherein the apparatus further includes a second transmitting unit configured to, in response to the detecting unit detecting the state change, transmit image data captured by the surveillance camera or location information of the image data to a transmission destination corresponding to the external security apparatus. (Para[0040] - [0043] & Fig. 1 teaches of based on the status of the operator light 50 (e.g., the operator light is determined to have been turned on), the security system 100 initiates a control to operate the camera 200 to capture security data.  The wireless transceiver 140 can then transmit the captured security data to a remote device, such as a mobile device 320 or a computer.  For instance, when the system 100 detects that the operator light 50 has turned on, the system 100 responsively operates the camera to obtain security data, and the system 100 transmits the obtained data to a remote device, such as a user's smart phone). Motivation to combine as indicated in claim 1.

 	Regarding claim 17, Fitzgibbon further discloses the security system, wherein the apparatus further  includes a second transmitting unit configured to, in response to the detecting unit detecting the state change, transmit image data captured by the surveillance camera or location information of the image data to a transmission destination corresponding to the external security apparatus. (Para[0040]- [0043] & Fig. 1 teaches of based on the status of the operator light 50 (e.g., the operator light is determined to have been turned on), the security system 100 initiates a control to operate the camera 200 to capture security data.  The wireless transceiver 140 can then transmit the captured security data to a remote device, such as a mobile device 320 or a computer.  For instance, when the system 100 detects that the operator light 50 has turned on, the system 100 responsively operates the camera to obtain security data, and the system 100 transmits the obtained data to a remote device, such as a user's smart phone). 
 	Regarding claim 19, Kwak discloses a method performed by a computer comprising (para[014] & Fig. 7 teaches a authentication method of the intelligent access authentication system using a smart communicator & Para[0055] & Fig. 3 teaches computer): a surveillance camera (fig. 3 & Para[0057], [0059] & Claims 7 teaches of  door phone comprises: a camera for capturing an image of the visitor installed at desired location so as to monitor the outside of the door and transmit the image information), an electric lock, as an external security apparatus to external environment (fig. 3 & para[0054]- [0055] teaches door lock 500),  the sound or the light indicating an authentication result of authenticating a person who locks or unlocks the electric lock (para[0061] – [0062]& Fig. 3 teaches door lock 500 includes a lock controller 520 and an authentication sensor 540 and  The lock controller 520 determines whether to release the lock (e.g., unlock the lock) on the basis of the authentication result received from the authentication sensor 540 & para[0069] The door lock release attempt information can be a short message of text and/or voice and may contain an alarm sound);
 	Kwak does not explicitly disclose comprising: detecting a state change of sound or light emitted from an electric lock; controlling for, in response to detecting the state change, causing the surveillance camera to capture images or applying a tag on image data being captured by the surveillance camera. However Fitzgibbon discloses comprising: detecting a state change of sound or light emitted from an security system (Figs. 1, 8 & Para[0026] –[0028, [0043], [0075] teaches of the light status detector selects when an operator light is turned on in the security system 100); controlling for, in response to detecting the state change, causing the surveillance camera to capture images or applying a tag on image data being captured by the surveillance camera (Figs. 1, 8 & Abstract & Para[0043], [0060], [0077] teaches when the light status detector communicates that the operator light is on the camera is operated to capture images).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of access authentication data for each access approval level, communicating with the visitor, and controlling a door lock of Kwak with the method of operating the camera to capture security data in response to light status detector determining that operator light is turned on of Fitzgibbon in order to provide a system in which the security event is detected by detecting the motion with the motion detector and enabled to transmit security signal to the communication module of the security system.

 	Regarding claim 20, Kwak discloses a non-transitory computer readable storage medium with a program recorded thereon (Para[0099] teaches of the storage 870 stores the programs required for operating), which is configured to cause a computer to function as: a surveillance camera (fig. 3 & Para[0057], [0059] & Claims 7 teaches of  door phone comprises: a camera for capturing an image of the visitor installed at desired location so as to monitor the outside of the door and transmit the image information), an electric lock, as an external security apparatus to external environment (fig. 3 & para[0054]- [0055] teaches door lock 500), the sound or the light indicating an authentication result of authenticating a person who locks or unlocks the electric lock (para[0061] – [0062] & Fig. 3 teaches door lock 500 includes a lock controller 520 and an authentication sensor 540 and  the lock controller 520 determines whether to release the lock (e.g., unlock the lock) on the basis of the authentication result received from the authentication sensor 540, para[0069] teaches the door lock release attempt information can be a short message of text and/or voice and may contain an alarm sound); 
 	Kwak does not explicitly disclose  a detecting unit configured to detect a state change of sound or light emitted from an electric lock; and a controlling unit configured to, in response to the detecting unit detecting the state change, cause the surveillance camera to capture images or apply a tag on image data being captured by the surveillance camera. However Fitzgibbon discloses comprising: disclose  a detecting unit configured to detect a state change of sound or light emitted from an security system (Figs. 1, 8 & Para[0026] –[0028], [0043], [0075] teaches of the light status detector selects when an operator light is turned on in the security system 100), and a controlling unit configured to, in response to the detecting unit detecting the state change, cause the surveillance camera to capture images or apply a tag on image data being captured by the surveillance camera (Figs. 1, 8 & Abstract & Para[0043], [0060], [0077] teaches when the light status detector communicates that the operator light is on the camera is operated to capture images).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of access authentication data for each access approval level, communicating with the visitor, and controlling a door lock of Kwak with the method of operating the camera to capture security data in response to light status detector determining that operator light is turned on of Fitzgibbon in order to provide a system in which the security event is detected by detecting the motion with the motion detector and enabled to transmit security signal to the communication module of the security system.

13. 	Claims 4-6, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2007/0216764 A1) in view of Fitzgibbon et al. (US 2016/0093180 A1) (IDS provided 11/09/2021) and Siann et al. (US 2009/0189981 A1).

 	Regarding claim 4, Kwak in view of Fitzgibbon discloses the  security system  according to claim 1, Fitzgibbon wherein the detecting unit is configured to detect a state change of light emitted from the indicator of the another surveillance camera (Para [0091] teaches camera control circuitry can be configured operate the second camera to capture security data in response to a variety of different events, including the light status detector determining that the operator light was intended to be turned on).  
 	Kwak in view of Fitzgibbon does not explicitly further comprising: another surveillance camera having an indicator configured to indicate that recording is in process, However Siann discloses further comprising: another surveillance camera having an indicator configured to indicate that recording is in process (Para [0237] teaches of the visual indication made available on the camera using intermittent flashing LED to indicate that camera is in active recording operation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method access authentication data for each access approval level, communicating with the visitor, and controlling a door lock and  operate the camera to capture security data in response to light status detector determining that operator light is turned on of Kwak in view of Fitzgibbon with the method of recording and transmit live video of events in the field for supervision of Siann in order to provide a system for wireless network camera system for remote surveillance applications.

 	Regarding claim 5, Kwak in view of Fitzgibbon discloses the  security system  according to claim 2, Fitzgibbon further discloses wherein  the detecting unit is configured to detect a state change of light emitted from the indicator of the another surveillance camera (Para [0091] teaches camera control circuitry can be configured operate the second camera to capture security data in response to a variety of different events, including the light status detector determining that the operator light was intended to be turned on). 
 	 	Kwak in view of Fitzgibbon  does not explicitly disclose further comprising: another surveillance camera having an indicator configured to indicate that recording is in process. However, Siann discloses further comprising: another surveillance camera having an indicator configured to indicate that recording is in process (Para [0237] teaches of the visual indication made available on the camera using intermittent flashing LED to indicate that camera is in active recording operation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method access authentication data for each access approval level, communicating with the visitor, and controlling a door lock and  operate the camera to capture security data in response to light status detector determining that operator light is turned on of Kwak in view of Fitzgibbon with the method of recording and transmit live video of events in the field for supervision of Siann in order to provide a system for wireless network camera system for remote surveillance applications.

 	Regarding claim 6, Kwak in view of Fitzgibbon discloses the security system according to claim 3,  Fitzgibbon further discloses wherein the detecting unit is configured to detect a state change of light emitted from the indicator of the another surveillance camera (Para [0091] teaches camera control circuitry can be configured operate the second camera to capture security data in response to a variety of different events, including the light status detector determining that the operator light was intended to be turned on). 
 	 Kwak in view of Fitzgibbon does not explicitly disclose, further comprising: another surveillance camera having an indicator configured to indicate that recording is in process. However, Siann discloses further comprising: another surveillance camera having an indicator configured to indicate that recording is in process, (Para [0237] teaches of the visual indication made available on the camera using intermittent flashing LED to indicate that camera is in active recording operation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method access authentication data for each access approval level, communicating with the visitor, and controlling a door lock and  operate the camera to capture security data in response to light status detector determining that operator light is turned on of Kwak in view of Fitzgibbon with the method of recording and transmit live video of events in the field for supervision of Siann in order to provide a system for wireless network camera system for remote surveillance applications.

 	Regarding claim 13, Fitzgibbon further discloses security system, wherein the apparatus further includes a first transmitting unit configured to transmit image data captured by the surveillance camera to a file server accessible by another device. (Para [0030] – [0031], [0035], [0038] – [0040] & Fig. 1 teaches the camera 200 may be equipped with communication capabilities (e.g., Bluetooth or Wi-Fi functionality) for transmitting captured images wirelessly to another component or device).  

	Regarding claim 18, Fitzgibbon discloses the security system, wherein the apparatus further includes a second transmitting unit configured to, in response to the detecting unit detecting the state change, transmit image data captured by the surveillance camera or location information of the image data to a transmission destination corresponding to the external security apparatus (Para[0040]- [0043] & Fig. 1 teaches of based on the status of the operator light 50 (e.g., the operator light is determined to have been turned on), the security system 100 initiates a control to operate the camera 200 to capture security data.  The wireless transceiver 140 can then transmit the captured security data to a remote device, such as a mobile device 320 or a computer.  For instance, when the system 100 detects that the operator light 50 has turned on, the system 100 responsively operates the camera to obtain security data, and the system 100 transmits the obtained data to a remote device, such as a user's smart phone). 

Conclusion
14. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425